Citation Nr: 0310350	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran had active service from July 1965 to April 1990.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a May 1999 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD.  The 
Board remanded this claim to the RO in January 2001 for 
further development.

The Board notes that the veteran appears to have argued that 
he manifests an acquired psychiatric disorder, other than 
PTSD, related to active service.  Additionally, by letter 
received May 9, 1995, the veteran appeared to request a 
reopening of claims involving side pains, right shoulder 
pains, a respiratory problem, and a dental condition.  These 
issues are referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
The Board remanded the claim to the RO in January 2001, in 
part, for review of the claim under the VCAA provisions.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

By means of a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC), the RO has notified the 
veteran of the Reasons and Bases for denying his claim, and 
the evidence obtained and reviewed in arriving at its 
decision.  Following review of the claims folder, the Board 
issued a remand order dated January 2001 which informed the 
veteran of the evidence deemed necessary to substantiate his 
claim.  At that time, he was advised to identify any 
pertinent evidence and/or information that may substantiate 
his claim, and that VA would provide him with a psychiatric 
examination.  By letter dated August 11, 2002, the RO advised 
the veteran of the section 5103 requirements, and the general 
provisions for establishing a claim of entitlement to service 
connection.  As addressed below, the dispositive issue on 
appeal concerns whether the veteran manifests PTSD.  In an 
SSOC dated on October 22, 2002, the RO notified the veteran 
that the evidence failed to establish a diagnosis of PTSD.  
In an SSOC dated December 12, 2002, the RO specifically 
advised the veteran of his responsibility to submit any 
additional medical evidence of a diagnosis of PTSD.  On this 
record, the Board finds that the provisions of 38 U.S.C.A. 
§ 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, VA has 
obtained the veteran's service medical records, his VA 
clinical records from the Columbia, South Carolina VA Medical 
Center, and obtained research from the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
veteran denied having applied for disability benefits from 
the Social Security Administration during his October 2002 
PTSD examination, and has not referenced any additional 
evidence and/or information in the possession of a federal 
agency.  The Board, therefore, finds that the provisions of 
38 U.S.C.A. § 5103A(b)(3) have been satisfied.  The veteran 
has not identified any pertinent records in the possession of 
a private provider of treatment, and the provisions of 
38 U.S.C.A. § 5103A(b)(1) are not applicable.  

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  VA has provided the veteran with PTSD 
examination, based upon review of the claims folder, in 
October 2002.  The veteran has argued that the VA examination 
report is inadequate based on his lay opinion that the 
examination was too short and that he was not asked 
appropriate questions for establishing PTSD.  The Board 
disagrees.  The examination report reflects that the veteran 
was fully interviewed and given a mental status examination.  
Additionally, his claims folder was reviewed prior to 
arriving at an unequivocal conclusion that the veteran did 
not manifest PTSD.  This conclusion is consistent with the 
lack of a PTSD diagnosis noted in the veteran's VA clinical 
records.  The Board finds that the October 2002 examination 
report is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2002).  On this record, the Board finds that there is 
sufficient evidence of record to make a decision on the 
claim, that the notice and duty to assist provisions of the 
VCAA have been satisfied, and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  The claimant bears 
the burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2002), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2002).  

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159(a) (2002).

The veteran claims that he manifests PTSD as a result of 
traumatic experiences in service.  He reports in service 
experiences which include witnessing dead and mutilated 
bodies while performing morgue detail and seeing a fire-truck 
struck by a rocket attack.  He endorses symptoms of insomnia, 
nightmares, night sweats, flashbacks, anxiety, fear, anger, 
grief, memory numbing, alcohol use, social withdrawal, 
reexperiencing of Vietnam events, etc., which he believes 
establishes a PTSD diagnosis.

The veteran's service medical records are negative for a 
diagnosis of PTSD.  On his retirement examination, dated 
January 1990, he denied complaint of symptoms such as 
sleeping difficulty, depression or excessive worry, loss of 
memory, and/or nervous problems of any sort.  At that time, 
he was given a "NORMAL" clinical evaluation of his 
psychiatric status.  In pertinent part, VA examinations in 
October 1992 and November 1994 do not reflect a diagnosis of 
PTSD.  A medical examination report from the South Carolina 
Justice Academy, dated May 1994, noted a normal psychological 
evaluation.

The veteran first complained of symptoms such as night 
sweats, irritability and Vietnam related dreams during a VA 
clinic visit on January 6, 1999.  At that time, he noted that 
he had been able to handle his Vietnam related experience 
through the help of his wife over the years, but felt that he 
currently needed medical help.  He denied, however, trauma, 
nightmares and intrusive recollections.  Following mental 
status examination, he was given an assessment of "Insomnia, 
mild anxiety from war experiences (partial PTSD sx only)," 
started on trazadone, and referred to the life management 
group to help cope with past events.  Thereafter, the veteran 
attended counseling programs without a diagnosis of PTSD 
recorded.

In October 2002, the veteran was afforded VA PTSD examination 
with benefit of review of his claims folder.  Prior to 
examination, the examiner reported that the progress reports 
in the claims folder did not include a diagnosis or treatment 
of mental disorder.  On interview, the veteran primarily 
complained of dreams, flashbacks and night sweats.  He denied 
seeing a psychiatrist, and had stopped attending PTSD groups 
due to the lack of beneficial effects.  He denied a history 
of psychiatric hospitalizations, alcohol or drug abuse, being 
arrested, or employment difficulties.  He had been married 25 
years and fathered 4 children.  On mental status examination, 
he presented in no acute distress with above average hygiene 
and grooming.  His eye contact was good.  His speech was 
normal in amount and rate and decreased volume.  He was alert 
and oriented.  He knew the name of the president and had a 
good awareness of current events.  He was able to register 
three words and repeat 6 out of 7 digits correctly.  He 
incorrectly performed a simple mental calculation.  He was 
able to perform abstracts and recall.  His intelligence 
quotient was estimated at average to above average.  He slept 
approximately 5 hours per night with no day sleeping.  He 
denied complaint of appetite or weight loss.  He described 
his mood as some days good but others, such as with news of 
the war, when he was "not sitting well."  His affect was 
full.  There was no formal thought disorder.  He denied 
suicidal or homicidal thoughts.  He indicated that, sometimes 
while dozing or "in a dark cloud," he would hear the sounds 
of voices and the battlefield.  He had approximately one to 
two nightmares per month involving combat in Vietnam.  He 
rarely had flashbacks.  He avoided intrusive thoughts and was 
able to put them out of his mind.  He reported that there 
were not too many triggers for emotional reactions.  He 
denied avoidance of war news or depictions of war in the news 
or movies.  However, the news of war in Afghanistan was 
upsetting to him.  Based upon the above, the examiner 
provided opinion that "no diagnosis" for Axis I was 
indicated.  This diagnosis was supported by the following 
discussion:

There is some mild trauma-related symptoms as 
far as having occasional nightmares and some 
isolation perhaps.  He has some subjective 
disturbance and emotional reactions to news 
and anything pertaining to war, however, I 
think the level of impairment on both social 
and occupational activities is none from this 
mild trauma symptom complex.  Overall I rate 
his level of disability in the none range.  
There is no evidence of any other significant 
psychological disturbance or mental illness.  
This veteran is competent to manage funds in 
his own best interest.

The Board finds that there is no competent evidence of record 
to support a PTSD diagnosis.  In this regard, the veteran's 
VA clinical records are significant only for a reference to 
"partial PTSD sx. only)" without a formal diagnosis of 
PTSD.  In October 2002, a VA examiner, based upon examination 
of the veteran and his VA clinical records, specifically 
found that the veteran did not meet the criteria for 
establishing a PTSD diagnosis.  Rather, the veteran's own 
statements of record are the only evidence in this case 
suggesting that he meets the PTSD criteria.  However, the 
veteran is not deemed competent to self-diagnose his symptoms 
as establishing the existence of PTSD.  38 C.F.R. § 3.159(a) 
(2002).  See generally Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The claim for service connection for PTSD, 
therefore, must be denied.  The preponderance of the evidence 
weighs against the claim, and the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) 
(benefit of doubt rule does not apply when preponderance of 
evidence is against claim).


ORDER

Service connection for PTSD is denied.


                 
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



